HANSEN, Circuit Judge,
concurring in part and dissenting in part.
I concur in the court’s judgment with respect to the plaintiffs’ § 1983 claim. I respectfully dissent from the court’s judgment concerning the § 1985(3) claims and the pendant state law cause of action.
After carefully reading the testimony offered at trial, I conclude that the experienced district judge’s granting of the defendants’ posttrial motion for judgment as a matter of law was correct. In my judgment, there is woefully insufficient evidence from which a reasonable jury could find a civil rights conspiracy between the school district superintendent, Mr. Miller, and the Director of Special Services, Mr. Spilker, to deprive Angela or her parents of any constitutional rights. Consequently, I would not find it necessary to decide the expanded reach of § 1985(3) as the court does today.
With respect to the January 1989 touching incident between the van driver, Mr. Szyn-skie, and Angela, the evidence of record viewed in the light most favorable to the verdict shows the following: Angela’s first report of the event was to her mother as they were en route home from piano lessons on Thursday evening, January 26, 1989. On Friday morning, January 27, Mrs. Larson *1356called Mr. Bullie, PLSD’s Transportation Director, to tell him that Angela would not be riding the van that day. She did not report the incident to Mr. Bullie (who was the accused driver’s supervisor) or to any other school official at PLSD. Instead, she called Mr. Carr at Angela’s Oakdale School (not a part of the PLSD) and informed him. Mr. Carr, knowing that Mr. Spilker would be at a meeting in Lincoln, Nebraska, that day which one of Carr’s colleagues was also attending, arranged for the colleague to pass Mrs. Larson’s information on to Mr. Spilker at the Lincoln meeting.
The Larsons and Mr. Spilker lived in the same neighborhood and had known each other for years. Mr. Spilker has spent more than 25 years as an educator of special needs children, he supervises the education of over 600 special education students, and he has been personally involved in developing and implementing Angela’s individual education plan since she was two years old. When Angela was not progressing to her parents’ satisfaction in a placement in the Omaha public schools, it was Mr. Spilker who arranged for an outside vision consultant to observe and evaluate Angela, and it was Mr. Spilker who arranged for her placement in a school where she has done quite well.
When Spilker returned to Omaha from Lincoln Friday evening, he called the Lar-sons and was informed by Mrs. Larson about what Angela had told her. Mr. Spilker did caution the Larsons about broadcasting the allegations which might bring on a slander suit by the driver and told the Larsons that the matter was a serious one which pitted Angela’s word against the driver’s. He told them he would contact the local Chief of Police (also a neighbor) and then contact the Larsons again. He called Chief Engberg and, without divulging any names, discussed the matter in general terms.
On Monday morning, Superintendent Miller held his regular staff conference at 9:00 a.m. He was informed by Mr. Spilker of Angela’s allegations and of the need for a criminal records check. Miller gave orders that removed Szynskie from his van driving job and assigned him to warehouse duty pending further investigation. He also directed the assistant superintendent for personnel to provide Szynskie’s name, date of birth, and social security number to the Chief of Police for a records check. He told Spilker to tell the Larsons what was being done. Spilker did so in a 9:30 a.m. phone call to Mrs. Larson, who testified that Spilker called and told her they had taken Szynskie off the van and that they were going to do a criminal records check. According to Mrs. Larson, he also reiterated that it was Angela’s word against Szynskie’s. Mrs. Larson also testified that Spilker called her a second time on Monday to tell her that the other van drivers had reported that Angela had made sexual comments to them. Mrs. Larson became irate, called her husband and told him of Spilker’s second call. He, too, became incensed. The Larsons concluded that “the tables were being turned” on Angela because she was a handicapped female who was making a complaint of sexual abuse.
Mrs. Larson called Mr. Spilker at home about 7:00 p.m. on Monday night to tell him the Larsons would not be utilizing the school van until the matter was settled. She says that Spilker once again told her it was Angela’s word against the driver’s and that there was the risk of a slander suit by Szynskie. The Larsons then called their personal attorney who told them the Nebraska child abuse reporting statute gave them protection from civil suits for reporting the matter to police authorities. The Larsons decided then to call the prosecuting authorities the next morning.
Early the next morning, Mr. Larson called the Sarpy County Attorney’s office. That office refused to take the complaint and told him to call the police. Mrs. Larson then called a local police officer whom she knew and made a report of Angela’s incident with Szynskie. The officer immediately deduced that the touching had occurred at a location outside of his jurisdiction, and he called the sheriffs office who sent investigators. Szyn-skie was charged some three weeks later, convicted after a trial, and sentenced to jail.
While Mrs. Larson was reporting the matter to the police department on Tuesday morning, the school district was terminating Szynskie’s employment. The Chief of Police *1357had reported back that Szynskie had a previous arrest but no conviction for an alleged sexual assault on his stepdaughter. The Chief also had told the school authorities that the arrest information was confidential. Superintendent Miller instructed Spilker to tell the Larsons that the school had terminated the driver, that the police had done a records cheek (without revealing the results), and that the law enforcement authorities would have to prosecute the case, not the school district. Spilker did so.
Both of the Larsons testified that they made no report themselves to law enforcement officials until Tuesday morning, and that they had waited over the previous weekend to see what the school authorities would do. They decided to report the matter themselves after conferring with their attorney at about 9:00 p.m. on Monday night.
The trial court submitted the § 1985(3) conspiracy claim to the jury under instructions which required the jury to find that the defendants had a discriminatory intent to deny the Larsons their “First Amendment rights or the equal protection of the laws under Nebraska law to report to law enforcement upon behalf of their minor daughter the sexual molestation of their daughter by a school employee.” (Inst. 19.)
The record is absolutely devoid of any evidence tending to show that Miller or Spilker harbors any invidious discriminatory animus towards handicapped females. The court’s opinion concludes that “the evidence was sufficient to allow the jury to infer that Miller and Spilker acted from an invidiously discriminatory animus against handicapped females,” supra at 1353, but points to no evidence, and I am unable to find any, from which such an inference could reasonably be drawn. Neither does the record show that the Larsons’ ability or opportunity to report the matter to law enforcement was impeded in any significant way. Spilker’s non-lawyer legal advice to them “not to go running out in the streets telling everybody,” as Angela’s father recounted it, or “that we cannot run out and start telling everyone about this— that we have to be very careful,” as Mrs. Larson testified, contained no advice to not report the matter to law enforcement authorities. On the contrary, Mr. Spilker told the Larsons they were free to do so when he told them the school district was not going to press the charges. Indeed, as I read the Nebraska Revised Statutes § 28-716 (Reissue 1989), immunity from civil liability exists only for a person who participates in an investigation of child abuse or who makes a report to law enforcement authorities of suspected child abuse upon reasonable cause to believe a child has been subjected to abuse. The statute provides no protection for the kind of general publication of the allegations that Spilker warned against. There can be no liability under § 1985 absent some evidence that the defendants’ actions either caused injury to the plaintiffs or deprived the plaintiffs of exercising some right or privilege granted them as United States Citizens. None appears here.
Nebraska Revised Statutes § 28-711 (Reissue 1989) requires any “school employee ... or other person [who] has reasonable cause to believe that a child has been subjected to abuse [to] report such incident or cause a report to be made to the proper law enforcement agency or to the Department [of Social Services].” Consequently, the Lar-sons themselves were under as great a duty to report Angela’s allegations (which they reasonably believed to be true) to law enforcement as any school official whom they informed. At most, the evidence shows that the Larsons waited on their own motion from Monday morning until Monday evening for word that the school officials were going to formally report the matter to the police before they decided to report it themselves. Indeed, Mr. Larson testified that their main concern was that the accused driver not be permitted to be in contact with school children, a result accomplished the first thing Monday morning when Superintendent Miller was informed of the matter and ordered Szynskie off van duty and into the warehouse.
I respectfully disagree with our court’s conclusion that the evidence is clear that Mr. Miller and Mr. Spilker “were in constant communication regarding Angela’s allegations and that Miller repeatedly directed Spilker to pass certain information onto the *1358Larsons while withholding other information.” Supra at 1351. There is no showing of a constancy of communication between the two school officials, and the only information Miller directed Spilker not to pass on to the Larsons was the information about Szyn-skie’s prior arrest — information that Miller reasonably believed was obtained in confidence from the Chief of Police. In all other respects, Miller directed Spilker to inform the Larsons of everything the school authorities had done and were doing. The Larsons learned about Szynskie’s prior arrest while at the sheriff’s office at about the same time the school officials learned about it from the Chief of Police.
I also respectfully disagree with our court’s conclusion that Superintendent Miller and Mr. Spilker were not acting throughout in their official capacities. They were contacted by the Larsons strictly because they were school officials, and every action each of them took thereafter was taken in their capacity as school officials. Accordingly, the punitive damage awards against them should not be allowed to stand because, as the court notes, a suit against a government official in his official capacity is a suit against the municipality itself, see Parrish v. Luckie, 963 F.2d 201, 203 n. 1 (8th Cir.1992), and a municipality is not liable for punitive damages under § 1985, see Bell v. City of Milwaukee, 746 F.2d 1205, 1270-71 (7th Cir.1984).
Because I am convinced that all of the actions taken by the defendants were taken within the scope of their official employment, even if our court’s view of the evidence on the conspiracy claim is correct, I would still affirm the district court’s application of the intracorporate conspiracy doctrine in this case.
With respect to the plaintiffs’ claim under the Nebraska Political Subdivision Tort Claims Act, I agree with the court’s conclusion that a school district’s decisions to “investigate, hire, fire, and retain” employees are generally discretionary and hence not actionable under the state statute. I disagree with the court’s conclusion that the issue of Superintendent Miller’s failure to follow the school district’s established policy of reporting suspected sexual abuse states a claim under the state tort claim statute. The school’s stated policy required compliance with the Nebraska state child abuse reporting law. That law, as quoted above, requires any person to report suspected child abuse if the person has “reasonable cause” to believe a child has been subjected to child abuse. The determination of “reasonable cause” certainly entails the making of a judgmental decision, which in my view takes the matter out of the realm of a ministerial act. I would affirm the district court on this state law issue as well.
In sum, because the evidence is wholly insufficient (if not nonexistent) to support the jury’s verdicts on the plaintiffs’ asserted § 1985(3) claim, I would affirm the judgment of the district court on that claim without deciding whether or not the reach of § 1985(3) is as broad as the court today determines. I would also, for the other reasons set forth, affirm the district court’s judgment in toto.